Case 1:92-cv-02132-GBD Document 247 Filed 12/14/20 Page 1 of 2

December 14, 2020

VIA ECF

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl St.

New York, NY 10007-1312

 

WHITE & CASE

1221 Avenue of the Americas
New York, NY 10020-1095
T +1 212 819 8200

whitecase. com

Re: Grubbs, et al. v. Brown, et al., Case No. 1:92-cv-02132 (GBD) — Request to adjourn the

 

conference scheduled for December 15, 2020

Dear Judge Daniels,

We write jointly on behalf of Plaintiffs and Defendants in the above-titled case. The parties are
happy to inform the Court that we have finalized our settlement documents. Plaintiffs are
drafting an application concerning the settlement, which we anticipate sharing with the City’s
counsel this week, and assuming no objections, thereafter filing with the Court. Accordingly, we
request that the Court adjourn the conference scheduled December 15, 2020 until January 5,
2021, or another date that is convenient for the Court.

Respectfully Submitted,

/s/ Colin T. West

Colin T. West

WHITE & CASE LLP

1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 819-8200

Chris Pisciotta

THE LEGAL AID SOCIETY
Criminal Defense Practice
Special Litigation Unit

199 Water Street, 6th Floor
New York, New York 10038
(212) 577-3265

Attorneys for Plaintiffs

SO ORDERED

The initial conference is
adjourned from December 15

2020 to January 19, 20214 at
9:30 a.m.

 

 

 
Case 1:92-cv-02132-GBD Document 247

/s/ Janice Birnbaum

JAMES E. JOHNSON

Corporation Counsel of the City of New York
Attorney for Defendant City of New York
100 Church Street, Room 2-192

New York, New York 10007

(212) 356-0285

Attorneys for Defendants

Filed 12/14/20 Page 2 of 2
WHITE & CASE

 

 
